OPINION
Before BONEY, C. J., and DIMOND, RABINO WITZ, and CONNOR, JJ.
PER CURIAM.
On January 18, 1968, upon court trial, William Earl Greene was found guilty of violating Section 7.348 of the Fairbanks Code of Ordinances.1 Based on that conviction Greene was fined $300 and his driver’s license was suspended for a period of one year. On March 19, 1968, Greene petitioned the superior court for a review of that portion of the sentence concerning suspension of his driving privilege.
Greene’s argument in the superior court was .to the effect that the district court did not possess the authority to suspend his driver’s license for violation of a municipal ordinance. On June 12, 1969, the superior court reversed that portion of the sentence dealing with license suspension. On July 9, 1969, the City of Fairbanks filed its notice of appeal from this order. On July 21, 1969, this court, in a case factually identical to the instant case, held that the district court has the necessary authority under AS 28.15.220 to suspend a license for violation of an ordinance regulating *404the operation of motor vehicles upon a highway.2 That case also concerned a violation of Fairbanks Code of Ordinances, Section 7.348.
The appeal before us raises no issues of law left unresolved by our decision in Schrock. We therefore reverse that portion of the superior court’s order which reverses the district court’s suspension of the operator’s license of William Earl Greene. The case is remanded to the superior court with directions to affirm the district court’s judgment in its entirety.

. In pertinent part Fairbanks Code of Ordinances § 7.348 recites:
No person, whether licensed or not * * * who is under the influence of intoxicating liquor * * * shall drive any vehicle on any property, whether public or private, within this city.


. City of Fairbanks v. Sclirock, 457 I’. 2(1 242 (Alaska 1969).